Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of claim 22 “the second temporal profile is associated with the food size, different from the first food size” and claim 24 “the second temporal profile is associated with a different food size”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches a second temporal profile, applicants specification is silent to defining a second temporal profile by a second food with a different food size.  
Claim 22 is are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of claim 22 “determining a food size of the in-situ food using the camera, wherein the temporal profile is associated with a first food size, and wherein the second temporal food size is associated with the food size, different from the first food size”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches a second temporal profile, applicants specification is silent using the camera to define a second temporal profile by a camera where the second profile is associated with a second size different from the first, i.e. a different food.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24 are rejected due to the phrase of claim 22 “the temporal profile is associated with a first food size, and wherein the second temporal profile is associated with the food size, different from the first food size” and claim 24 “the temporal profile is associated with the first food size, and wherein the second temporal profile is associated with a different food size” since the phrase appears to contradict itself and thus the meets and bounds of the claims are unclear.  It is unclear how the second food size is “associated” with a first food size, but yet is different from the first food size.  It is unclear if the second temporal profile is with respect to a second food requiring a different size from the first or if the second temporal profile is with respect to “associated with the food size”, it is unclear if the second temporal profile is defined the first food size or a different food size.
Claims 22 and 24 are rejected due to the phrase of claim 22 “the temporal profile is associated with a first food size, and wherein the second temporal profile is associated with the food size, different from the first food size” and claim 24 “the temporal profile is associated with the first food size, and wherein the second temporal profile is associated with a different food size” since Independent claims 1 and 9 from which claims 22 and 24 depend define the second temporal profile by internal temperatures and more specifically the “second temporal profile is selected based on an updated time series of internal temperatures from the cooking session”.  Thus it is unclear if the second temporal profile is with respect to updated series of internal temperatures or with respect to the food size but different from the first food size, if the phrase is with respect to a second cooking altogether or something different altogether. 
The phrase “associated with” in claims 22 and 24 are rejected, as it is a relative term, which renders the claim indefinite.  The term “associated with” a first food size or “associated with” the food size is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “associated with”; it is unclear as to what degree of difference is encompassed by this phrase, if not “associated with”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-13, 15, 19-21 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henke (20140086274) in view of Luckhardt et al. (20110123689) and Herbert (20080043809).
Henke teaches with respect to claims 1 and 9 a method for cooking completion time estimation, comprising, during a cooking session:
For a cooking session, determining a food identifier of an in-situ food (par. 0041, 0042 thickness)
•    determining a time series of internal temperatures (par. 0044) of the in-situ food using a temperature sensor (par. 0058 temp probe) monitoring the in-situ food, at a first time (par. 0058; t0)
•    based on the time series of internal temperatures (par. 0044; par. 0091) automatically selecting a temporal profile from a set of predetermined internal temperature temporal profiles (par. 0018; par. 0021; par. 0047 memory) generated from predefined other food items sharing the food identifier (par. 0042; par. 0043 thickness; par. 0018; par. 0021; par. 0047 memory; empirically determined beforehand), wherein the temporal profile (par. 0061-0062; par. 0088; abort cooking at suitable time) comprises a time-temperature confidence interval (par. 0088; par. 0092 correction factor)
•    determining an estimated time to completion (par. 0092) based on the time-temperature confidence interval of the temporal profile (par. 0043; 0092) and a target internal temperature associated with cooking completion (par. 0045, 0071, 0088).
•   repeating b)-d) during the cooking session (par. 0059, 0061, 0071, 0088 temporal progression of temperature) to determine an updated estimated time (par. 0044) based on a second temporal profile from the set of predetermined internal temperature temporal profiles (par. 0044 future curves), wherein the second temporal profile is selected based on an updated time series of internal temperatures from the cooking session (subsequent time, t3; par. 0044, 0045 future, control cooking process); and
Henke teaches a user display unit and audio warning for providing user time specific information (par. 0077).  Though silent to explicitly displaying the time to completion, it would have been obvious to one of ordinary skill in the art to provide a numerical time display for 
With respect to generated from historic cooking sessions of other food items sharing the food identifier, Henke teaches empirically determining by way of experiments (par. 0021) and based on this information applying such during cooking “so that the cooked food meets the desires of the user” and mathematical formulations which suit the respective food to be cooked (par. 0091).  Thus since Henke teaches the constant, i.e. a finally desired product as defined by temperature, since Henke teaches the memory comprising preprogrammed mathematical formulations which suit the respective food to be cooked, the cooking appliance or the respective core temperature probe.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to automatically select a temporal profile as taught by Henke which is defined by a known, i.e. respective food to be cooked which have been generated from empirically obtained experiments as taught by Henke such as historic cooking sessions of the food item thus providing computer controlled cooking processes using a same temperature time curve and providing a same known for controlling defining a cooking program.
Henke teaches using temperature measurements prior to cooking to distinguish specific cooking profiles to control the cooking process and thus one of ordinary skill in the art would have been motivated to look to the art of automating the cooking process to provide technological solutions to the state of the art baking ovens usually requiring a user to select temperature and duration, and more or less continuously to observe the time course of a baking process. 
Since Henke specifically relies upon pre-programmed knowledge to identify a specific food identifier in order to achieve the automated process, since without providing a standard for ascertaining such Henke would have no way of recognizing cooking procedure which suit a respective food to be cooked (par. 0091) and since Henke teaches “empirically” determining for the same purpose of providing a cooking process specific to a respective food to be cooked (par. 0021, 0091).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute pre-selecting a same temporal temperature cooking progress from a memory as taught by Henke or defining a cooking process relative a same food using historic cooking sessions to achieve a same cooked food which follows a predefined cooking routine selectable from a list of common protocols specific to a food identifier thus serving as the basis for the automated cooking process as taught by both (par. 0075) as defined by a food identifier and thus providing a same predefined automatically selected temporal profile as taught by Henke which is defined by a known, i.e. respective food to be cooked which have been 
Though silent to a camera as taught by Luckhardt, Henke does teach in order to ease the operation of ovens (par. 0070), methods for automating cooking processes by providing automatic temperature control based on surface or core temperature values measured by temperature sensors prior to and during the cooking process.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Henke directed to core temperature with the teachings of Luckhardt further comprising a camera since Luckhardt teaches specifically the combination and reasons for the combination and since Luckhardt teaches the method further comprising a camera for its art recognized motivation of providing the advantage of automated heating processes that can be conducted with minimal or even without any user interaction (par. 0016).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Henke directed to core temperature with the teachings of Luckhardt further comprising a camera for determining a food class of an in-situ food for its art recognized and applicants intended purpose of providing that the temporal progression of the temperature profile and/or the temporal and/or local progressions of the core temperature in the food to be cooked for the future are determined such that from the temperature profile in the food to be cooked and/or the temporal progression of the temperature profile in the food to be cooked, the forecast temporal progression of the temperature profile and/or the forecast temporal and/or local progression of the core temperature in the food to be cooked can be used to control the cooking process automatically as taught by Henke (par. 0045) and without user intervention as desired by both.
The target internal temperature is determined from a user selection associated with the food (par. 0040; selection by placement of probe).
Further comprising determining a second internal temperature of the food at a second time (par. 0059; par. 0092), determining a second predicted temporal profile based on the internal temperature and the second internal temperature (par. 0059 calculate temperature progression; par. 0092), determining an updated estimated time to completion based on the second predicted temporal profile (par. 0092)
Though silent to explicitly displaying the time to completion, it would have been obvious to one of ordinary skill in the art to provide a numerical time display the motivation being 
The sensor comprises a temperature probe (par. 0014)
Further comprising dynamically adjusting cooking parameters for the cooking session (par. 0092 power), based on the estimated completion time, to meet a target completion time (par. 0092).
With respect to claim 10,
Henke teaches a user display unit and audio warning for providing user time specific information.  Though silent to explicitly displaying the time to completion, it would have been obvious to one of ordinary skill in the art to provide a numerical time display the motivation being providing a notification to the user of a time remaining till cooking is complete, i.e. an estimated time to completion.
Wherein the food parameter is determined for a first timepoint during the cooking session, the method further comprising:
•    determining a second food parameter of the food for a second timepoint during the cooking session (par. 0053, 0054, 0059, 0088), wherein the second timepoint is after the first timepoint (par. 0059; 0088)
•    determining an updated temporal profile based on the food parameter, the second food parameter, and the reference temporal profile (par. 0088, 0092)
•    determining an updated estimated time to completion based on the updated temporal profile and the target food parameter (par. 0088, 0092) and
•    determining an updated estimated time to completion.
Though silent to explicitly displaying the estimated time to completion, it would have been obvious to one of ordinary skill in the art to provide a numerical time display the motivation being providing a notification to the user of a time remaining till cooking is complete, i.e. an estimated time to completion as updated during cooking as taught by Henke
The second food parameter is determined using the sensor (par. 0053, 0054, 0059, 0088).
With respect to claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Henke directed to core temperature with the teachings of Luckhardt further comprising a camera for determining a food class of an in-situ food using a visual parameter of surface of the food for its art recognized and applicants intended purpose of providing that the temporal progression of the temperature profile and/or the temporal and/or local progressions of the core temperature in the food to be cooked for the future are determined such that from the temperature profile in the food to be cooked and/or the 
Henke teaches determining a food size of the in-situ food (par. 0054, 0088; thickness), wherein the temporal profile is associated with a first food size (par. 0054, 0088), and wherein the second temporal profile is associated with the food size (par. 0054 internal temperature), different from the first food size (par. 0089 thicker the food the larger the distance of measuring points; par. 0064; mass respective foods cooked; relative defined thickness vs. undefined thickness).
Setting cooking parameters for the cooking session using a first computing module (par. 0047 control unit relative controlling cooking appliance), wherein the estimated completion time is determined using a separate computing module (par. 0047 microprocessor and memory).
Determining a food size of the in-situ food (par. 0054, 0088; thickness) wherein the temporal profile is associated with the food size (par. 0054, 0088; thickness), and wherein the second temporal profile is associated with a different food size, where associated with is taken with respect to a thickness as the constant, i.e. associated with the food size for both and relative different thickness detected specific to a different food size.  Alternatively different from the first food size (par. 0089 thicker the food the larger the distance of measuring points; par. 0064; mass respective foods cooked; relative defined thickness vs. undefined thickness).
Henke and Luckhardt are taken as above with respect to the camera of claims 22 and 24.

Claims 1-4, 6, 8-13, 15-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Loffler et al. (6299921) in view of Luckhardt et al. (20110123689).
With respect to Independent claims 1 and 9, Loffler teaches a method for cooking completion time estimation, comprising, during a cooking session: determining a food identifier of an in-situ food (col. 4 lines 54-57)
•    determining a time series of internal temperature of in-situ food (col. 8 lines 9-15) using a temperature sensor monitoring the food, at a first time (col. 7 lines 37-50, col. 8 lines 9-15);
•   based on the time series of internal temperatures (col. 7 lines 47-60, col. 8 lines 9-15) automatically selecting a temporal profile from a set of predetermined internal temperature temporal profiles (col. 7 lines 49-50; col. 7 lines 47; not zero) generated from historic cooking sessions of other food items sharing the food identifier (col. 6 lines 53-55; col. 4 lines 53-63) 
•    determining an estimated time to completion (col. 7 lines 42-43, line 47) based on the time-temperature confidence interval of the temporal profile and a target internal temperature associated with cooking completion (col. 7 lines 47-53) and
•   repeating b)-d) during the cooking session ((col. 7 lines 47-60, col. 8 lines 9-15) to determine an updated estimated time (col. 7 lines 47-60, col. 8 lines 9-15) based on a second temporal profile from the set of predetermined internal temperature temporal profiles ((col. 7 lines 47-60, col. 8 lines 9-15), wherein the second temporal profile is selected based on an updated time series of internal temperatures from the cooking session ((col. 7 lines 47-60, col. 8 lines 9-15); and
•    providing a notification to a user (col. 6 line 2), comprising the estimated time to completion (col. 6 line 2; alternatively estimated time equals zero thus signal col. 7 lines 45-46).
Loffler teaches using temperature measurements prior to cooking to distinguish specific cooking profiles to control the cooking process and thus one of ordinary skill in the art would have been motivated to look to the art of automating the cooking process to provide technological solutions to the state of the art baking ovens usually requiring a user to select temperature and duration, and more or less continuously to observe the time course of a baking process. 
Though silent to a camera as taught by Luckhardt, Loffler does teach in order to ease the operation of cooking chambers, methods for automating cooking processes by providing automatic temperature control based on surface or core temperature values measured by temperature sensors prior to and during the cooking process.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Loffler directed to core temperature with the teachings of Luckhardt further comprising a camera since Luckhardt teaches specifically the combination and reasons for the combination and since Luckhardt teaches the method further comprising a camera for its art recognized motivation of providing the advantage of automated heating processes that can be conducted with minimal or even without any user interaction (par. 0016).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Loffler directed to core temperature with the teachings of Luckhardt further comprising a camera for determining a food class of an in-situ food for its art recognized and applicants intended purpose of providing that the temporal progression of the temperature profile and/or the temporal and/or local progressions of the core temperature in the food to be cooked for the future are determined such that from the temperature profile in the food 
The sensor comprises a temperature probe (col. 5 lines 43-45).
Dynamically adjusting cooking parameters for the cooking session (col. 7 lines 3-8), based on the estimated completion time (col. 8 lines 12-13), to meet a target completion time (col. 8 lines 12-13).
With respect to claim 10, the notification comprises an estimated time to completion (col. 7 lines 45-46; now; zero), determined based on the estimated completion time (col. 7 lines 42-44; remaining calculated).
The estimated completion time is a time corresponding to the target food parameter on the predicted temporal profile (col. 2 lines 53-54; col. 4 lines 44-51; col. 7 lines 7-9).
Wherein the food parameter comprises an internal temperature (col. 4 line 18).
The sensor comprises a temperature probe (col. 5 line 43).
Further comprising dynamically adjusting cooking parameters for the cooking session, based on the estimated completion time, to meet a target completion time (col. 8 lines 3-13).
The reference temporal profile comprises an average cooking curve for other food items or for the food class (col. 5 lines 53-56; col. 6 lines 31-37).
The average cooking curve is determined from historical cooking datasets for the food class (col. 4 lines 44-59).
The target food parameter determined from a user selection (col. 7 lines 12-15).
The food parameter is determined for a first timepoint during the cooking session (col. 7 line 47), the method further comprising:
•    determining a second food parameter of the food (second temperature) for a second timepoint during the cooking session, wherein the second timepoint is after the first timepoint (col. 8 lines 9-15);
•    determining an updated temporal profile based on the food parameter, the second food parameter, and the reference temporal profile (col. 8 lines 9-13)
•    determining an updated estimated time to completion based on the updated temporal profile and the target food parameter (col. 7 lines 42-43; col. 8 lines 10-13 zero); and
•    providing an updated notification to the user, the updated notification comprising the updated estimated time to completion (col. 6 line 2 current stage; col. 7 line 45-46; zero signal)

With respect to claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Henke directed to core temperature with the teachings of Luckhardt further comprising a camera for determining a food class of an in-situ food using a visual parameter of surface of the food for its art recognized and applicants intended purpose of providing that the temporal progression of the temperature profile and/or the temporal and/or local progressions of the core temperature in the food to be cooked for the future are determined such that from the temperature profile in the food to be cooked and/or the temporal progression of the temperature profile in the food to be cooked, the forecast temporal progression of the temperature profile and/or the forecast temporal and/or local progression of the core temperature in the food to be cooked can be used to control the cooking process automatically as taught by Loffler and without user intervention as desired by both.
Setting cooking parameters for the cooking session using a first computing module (col. 6 lines 49-50 control means), wherein the estimated completion time is determined using a separate computing module (col. 6 line 50 evaluating means).


Response to Arguments
In response to applicant's arguments and specifically with respect to Henke and applicants urging Henke is silent to the temporal profile being set from a predetermined temperature profile, applicant is initially urged to par. 0044.  Importantly Henke teaches the temporal profile determined by internal temperature measurements using a same as claim 6 temperature probe and based on temperatures of the temperature measuring points “within the food” and a determination of the core temperature of the food to be cooked for controlling the cooking process (par. 0032).
With respect to applicants urging Henke is silent to "selecting" the temporal profile from "a set of predetermined internal temperature temporal profiles" "based on the timeseries of internal temperatures” determined during the cooking session,” applicant is further urged to par. 0044 and 0088 which teach the thickness of the food to be cooked thus determined used to control the cooking process where as taught by Henke the detected temperature measurements provide to control the cooking process to fit to continuous curves and temporal progression curves which can also estimate future temporal progression (par. 0044), i.e. "selecting" the temporal profile from "a set of predetermined temporal profiles of internal temperatures" "based on the set of intrinsic food parameters" determined during the cooking session (par. 0043).

With respect to applicants urging directed to Loffler and a second profile, it is noted the second profile is relative as claimed an updated time series of internal temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792